DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/868,147, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 2, 9, 16, each recite a “cameral roll.” A “camera roll” is not supported by the parent application.
Accordingly, claims 2 - 21 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over CALMAN, THOMAS et al (U.S. PG Pub. No. 2013/0046648) in view of OLIVER et al (U.S. PG Pub. No. 2014/0129394) and CALMAN, ROSS et al (U.S. PG Pub. No. 2012/0229657).
With regards to claim 2, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references: 
The  CALMAN, THOMAS et al reference
 CALMAN, THOMAS et al discloses identifying one or more objects within each image of a set of images from a camera roll associated with a user device (i.e., “mobile device 100”, ¶ [0044-45]) at ¶ [0048], ¶ [0051], ¶ [0055] and ¶ [0059].
CALMAN, THOMAS et al discloses assigning an object category label to each image based on the one or more objects identified within the image at ¶ [0048], ¶ [0051], ¶ [0055 (“the processor 110 may recognize specific objects and/or classes of objects”) and ¶ [0059].
CALMAN, THOMAS et al discloses forming a plurality of groups (shopping list) from the set of images based on the object category labels (i.e., type of product) at ¶ [0059]. But, Calman does not disclose grouping the displayed images themselves. However this limitation was known in the art as evidenced by the OLIVER reference discussed below.
CALMAN, THOMAS et al discloses searching websites to find the best offers for purchasing the one or more objects at ¶¶ [0060], [0061], but does not specify providing a user interface that includes a link to the websites to purchase the one or more objects. However this limitation was known in the art as evidenced by the CALMAN, ROSS et al reference discussed below.
The OLIVER reference
OLIVER discloses forming a plurality of groups of images (in a "virtual closet”) from a set of images based on object category labels at ¶39-40, ¶48-51, ¶59 and FIG. 2. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to form a plurality of groups of images (in a "virtual closet”) from a set of images based on object category labels closet” and group the displayed images by product type, as taught by OLIVER, after forming a plurality of groups of images from the set of images based on the object category labels grouping (on a shopping list), as disclosed by CALMAN, THOMAS et al. The motivation for doing so comes from OLIVER, which discloses that a virtual closet is useful for managing 
The CALMAN, ROSS et al reference
CALMAN, ROSS et al discloses providing a user interface that includes a link to a website to purchase the one or more objects at ¶ [0080]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to provide a user interface that includes a link to a website to purchase the one or more objects, as taught CALMAN, ROSS et al, after finding websites with the best offers for purchasing the one or more objects, as taught by CALMAN, THOMAS et al. The motivation for doing so comes from the prior art where, as a matter of common sense, one of ordinary skill in the art would understand that the point of searching websites to find the best offers for purchasing the one or more objects is so that the user can go to those websites and purchase the objects on their shopping lists. Additional motivation comes from CALMAN, ROSS et al which discloses that the hyperlink allows a user to access more information about their product-of-interest (¶80). Therefore, it would have been obvious to combine CALMAN, ROSS et al with CALMAN, THOMAS et al to obtain the limitation recited in this claim.
With regards to claim 3, CALMAN, THOMAS et al discloses determining a location associated with each image of the set of images at ¶¶ [0007], [0049].
CALMAN, THOMAS et al discloses identifying a merchant that corresponds to each image of the set of images at ¶¶ [0060]-[0061] (“the invention the shopping systems 10 may do this by accessing public or private web pages and/or databases of the businesses to determine the best offers available for the products on the user's shopping lists”).
CALMAN, THOMAS et al ranking (ranks offers as “best”) each image in the set of images based on a current distance between the user device and a corresponding merchant wherein providing the user interface includes providing the ranked set of images at ¶¶ [0061]-[0062]; to wit: “[T]he shopping systems 10 may determine the best offers that the businesses have for the products on the user's shopping list… [T]he offers are made available to the users 4 for review… In some embodiments only the offers that are determined to be the best offers are made available to the users 4… [T]he best offers may include the offers with the …, best locations in terms of the closest to the user's current, home, work, etc. location.”
With regards to claim 4, CALMAN, THOMAS et al discloses the ranked set of images further includes a corresponding price for at least one object detected in each image from the set of images at ¶¶ [0060]-[0062], [0069]-[0071](“After the businesses bid on the products on the shopping list the offers are made available to the user 4 for review... For example, a first grocery store may offer to provide all of the products on the user's shopping list for $180 dollars, while a second grocery store may provide all of the products on the user's shopping list for $200.”).
With regards to claim 5
With regards to claim 6, CALMAN, THOMAS et al discloses assigning the object category label is based on an event (prior recognition events) and the one or more objects are associated with the event at ¶ [0055]; to wit: “The processor 110 may recognize objects that it has identified in prior uses by way of the AI engine. In this way, the processor 110 may recognize specific objects and/or classes of objects, and store information related to the recognized objects in one or more memories and/or databases discussed herein. Once the AI engine has thereby "learned" of an object and/or class of objects, the AI engine may run concurrently with and/or collaborate with other modules or applications described herein to perform the various steps of the methods discussed. For example, in some embodiments, the AI engine recognizes an object that has been recognized before and stored by the AI engine.” See, also, OLIVER at ¶¶ [0054]-[0057].
With regards to claim 7, CALMAN, THOMAS et al discloses logging a location for each image in the set of images at ¶¶ [0007], [0049].
OLIVER discloses logging a timestamp for each image in the set of images at ¶53, ¶¶ [0050]-[0051]. The motivation for this combination is the same as was discussed in claim 1.
With regards to claim 8, OLIVER et al discloses receiving a subsequent image, providing a prompt requesting the user to provide consent, and responsive to receiving the consent, grouping the subsequent image with the set of images (“virtual closet”) at ¶ [0059]; see, also, ¶¶ [0054]-[0057]. The motivation for this combination is the same as was previously presented.
With regards to claims 9 - 15, the steps of the instructions stored in the computer readable medium of these claims are obvious over the combination of CALMAN, THOMAS et al, OLIVER and CALMAN, ROSS et al, for the same reasons as were presented with respect to claims 2 - 8, respectively, which are method claims reciting these same steps.
With regards to claims 16 - 21, the steps performed by the apparatus of this claim are obvious over the combination of CALMAN, THOMAS et al, OLIVER and CALMAN, ROSS et al, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668